              Case 2:20-cv-00329-RSM Document 78 Filed 08/17/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
10    JTH TAX LLC (d/b/a LIBERTY TAX                    Case No. C20-329RSM
      SERVICE) and SIEMPRETAX+ LLC,
11                                                      ORDER GRANTING PLAINTIFFS’
                    Plaintiffs,                         MOTION TO CONTINUE TRIAL AND
12                                                      RELATED DEADLINES
13                    v.

14    LORRAINE MCHUGH, RICHARD
      O’BRIEN, and KVC ENTERPRISES LLC,
15
16                Defendants.

17
            This matter comes before the Court on Plaintiffs JTH Tax LLC d/b/a Liberty Tax
18
19   Service (“Liberty”) and SiempreTax+ LLC (“SiempreTax”)’s Motion seeking to continue trial

20   and related deadlines. Dkt. #75. This Motion is noted for consideration on August 20, 2021.
21
     Defendants have failed to file a timely response. See LCR 7(d). Because trial is swiftly
22
     approaching, the Court has determined that a ruling should issue now, before the noting date.
23
24          There is good cause for striking the trial date and pretrial deadlines given the Court’s

25   recent Order granting partial summary judgment, the discovery issues outlined in Plaintiffs’
26   unopposed Motion, and Plaintiffs’ pending Motion for contempt and sanctions, Dkt. #72.
27
     Accordingly, having reviewed the briefing and the remainder of the record, the Court FINDS
28

     ORDER GRANTING PLAINTIFFS’ MOTION TO CONTINUE TRIAL AND RELATED
     DEADLINES - 1
              Case 2:20-cv-00329-RSM Document 78 Filed 08/17/21 Page 2 of 2




     and ORDERS that Plaintiffs’ Motion, Dkt. #75, is GRANTED. The current trial date and
 1
 2   pretrial deadlines are STRICKEN. The Court will contact the parties to schedule a telephonic

 3   status conference in early September to discuss how best to proceed in this case.
 4
            DATED this 17th day of August, 2021.
 5
 6


                                                  A
 7
 8
                                                  RICARDO S. MARTINEZ
 9                                                CHIEF UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING PLAINTIFFS’ MOTION TO CONTINUE TRIAL AND RELATED
     DEADLINES - 2
